DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2 560 926 A.
Claim 1 in this GB 2 560 926 A describes a NOx adsorber catalyst for treating the emissions from a lean burn engine, wherein this NOx adsorber catalyst contains a support material (such as alumina or a mixed oxide containing alumina); one or more platinum group metals (such as platinum and palladium) 
Pg. 8 lns. 25-28 w/in this GB 2 560 926 A reports that the platinum group metals may be present in the composition in an amount ranging from 0.1 to 10 weight percent.
Pg. 10 lns. 1-10 w/in this GB 2 560 926 A also reports that the composition may be present on a monolithic substrate (such as a flow-through or a filter substrate) having a (certain?) length and a plurality of channels.
The abstract associated w/ this GB 2 560 926 A also reports that the composition may be present in an exhaust gas treatment train that may also include a SCR unit, a particulate filter, a SCR filter, a passive NOx sorber and/or a three-way catalyst.
Pg. 22 lns. 13-18 in this GB 2 560 926 A also sets forth that the SCR unit may also contain catalytic metals (to include copper and iron), and pg. 23 lns. 3-9 in this GB 2 560 926 A also sets forth that the SCR unit may also contain a molecular sieve (such as a BEA zeolite).
Thus, the discussed portions of this GB 2 560 926 A reasonably seem to meet all of the limitations set forth in the Applicants’ claims 1, 2 and 5-15.

Allowable Subject Matter
The Applicants’ dependent claims 3 and 4 have been allowed over the teachings provided in this GB 2 560 926 A because this GB 2 560 926 A does not teach or suggest the required presence of tin in their composition, as embraced in the scope of at least the Applicants’ dependent claims 3 and 4.



References Made of Record

US 2020/0376466 A1; US 2020/0316565 A1; CN 109 475 816 A; WO 2017 212 219 A1 and also WO 2021 085 564 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv